         Case: 3:20-cv-00930-jdp Document #: 70 Filed: 09/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

STEVEN KUTCHERA,

        Plaintiff,
                                                          Case No. 20-cv-930-jdp
   v.

STATE FARM FIRE AND CASUALTY COMPANY,

        Defendant.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant State Farm Fire and Casualty Company against plaintiff Steven Kutchera

dismissing this case.




        s/ K. Frederickson, Deputy Clerk                   September 15, 2021
        Peter Oppeneer, Clerk of Court                           Date
